Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (“Settlement Agreement”) is entered into
between the State of Hawai‘i on the one hand and Matson Terminals, Inc. and
Matson Navigation Company, Inc. (together “Matson”) on the other, hereinafter
collectively referred to as “the Parties.”

 

I.  DEFINITIONS

 

A.            “Effective Date” shall mean the date of signature of the last
signatory to this Settlement Agreement.

 

B.            “Hawai‘i” or the “State” means the State of Hawai‘i and each of
its officers, agents, agencies, divisions, cabinets, and departments, including
the Attorney General for the State of Hawai‘i and the State officials designated
as trustees for natural resources belonging to, managed by, controlled by, or
held in trust by the State.

 

C.            “Molasses Discharge” means any discharge, release, leak, spill, or
dripping of molasses from the Molasses Tank Farm, the Molasses Pipeline or the
Sand Island Terminal into the environment, occurring on or before the Effective
Date, including without limitation the Molasses Incident.

 

D.            “Molasses Incident” means the Molasses Discharge that occurred on
or about September 9 and 10, 2013.

 

E.            “Molasses Pipeline” means the system of pipelines, valves, risers
and associated equipment and facilities at the Sand Island Terminal used to
convey molasses between shipping vessels and the Molasses Tank Farm, including
those portions of the pipeline that are located on property adjacent to the Sand
Island Terminal, including without limitation at Pier 51B.

 

--------------------------------------------------------------------------------


 

F.             “Molasses Tank Farm” means the storage tanks, valves and
associated equipment and facilities at the Sand Island Terminal used to store
molasses shipped to or from the Sand Island Terminal.

 

G.            “Natural Resources” means any natural, cultural, recreational or
other resources belonging to, managed by, held in trust by, appertaining to, or
otherwise controlled by the State, including without limitation any aquatic life
in Honolulu Harbor.

 

H.            “Natural Resource Damages” shall mean compensatory, remedial, and
equitable relief available for injury to, destruction of, or loss of any Natural
Resources under state, federal or other law, including without limitation costs
of assessment of damage, the value or cost of restoring, replacing, or
rehabilitation of, or acquisition of equivalent Natural Resources, and the cost
or value of loss of use of the Natural Resources.

 

I.             “Released Parties” means (i) Matson, (ii) its present and former,
direct and indirect, parents, subsidiaries, divisions, partners and affiliates,
(iii) the respective present and former stockholders, officers, directors,
employees, managers, agents, attorneys, partners, and any of the legal
representatives of the foregoing, (iv) its current or former officers, directors
or employees, (v) any future operating entities created and controlled  by
Matson, and (vi) any predecessors, successors, heirs, executors, trustees,
administrators and assigns of each of the foregoing, all in their capacities as
such.  As used in this Paragraph, “affiliates” means entities controlling,
controlled by or under common control with any of the Released Parties.

 

J.             “Sand Island Terminal” means the shipping terminal operated by
Matson in Honolulu Harbor, comprising Piers 51C, 52 and 53, along with
associated real property and facilities and including the Molasses Pipeline and
the Molasses Tank Farm.

 

2

--------------------------------------------------------------------------------


 

II.  TERMS AND CONDITIONS

 

A.            In addition to the sum of six hundred thousand dollars ($600,000)
paid by Matson as restitution payments to the Waikiki Aquarium (a division of
the University of Hawai‘i) to support its Coral Programs and Invasive Algae
Clean-ups and to Sustainable Coastlines Hawaii to inspire local communities to
care for their coastlines through beach clean-ups, Matson shall pay to Hawai‘i
the sum of five million nine hundred thousand dollars ($5,900,000) as follows:

 

1.             Five million two hundred thousand dollars ($5,200,000) to Hawai‘i
within ten (10) business days after the Effective Date of this Settlement
Agreement.

 

2.             Five hundred thousand dollars ($500,000) for an in situ coral
nursery or for such other purpose as the State shall direct.  The in situ coral
nursery will be constructed and maintained by one or more organizations
acceptable to both Hawai‘i and Matson.

 

3.             Two hundred thousand ($200,000) to support the International
Union for Conservation of Nature’s World Conservation Congress 2016.

 

The monies shall be deposited into an administrative trust account to be
administered by the Attorney General of the State, who as custodian shall have
sole discretion to make determinations as to the amounts and the purposes for
which the monies are to be expended, including but not limited to (i) the
specific expenses in this section, (ii) clean-up, response, investigative,
administrative, legal and other costs borne by the State arising from the
Molasses Discharge, and (iii) other amounts and purposes in the interest of
justice.

 

3

--------------------------------------------------------------------------------


 

B.            The parties further agree that Matson Terminals, Inc. 1) shall
remove the Molasses Tank Farm; 2) shall remove the existing pier risers from the
Molasses Pipeline; and 3) convert the remaining portions of the Molasses
Pipeline for uses other than conveying fluids, including without limitation as a
conduit for electrical lines.   It is understood that Matson cannot commence
these activities until the molasses remaining in the Molasses Tank Farm and
Molasses Pipeline is removed and disposed in a manner agreed to by the party
that owns the molasses.  Matson shall exercise reasonable best efforts to
promptly resolve the disposition of the remaining molasses with the owner of the
molasses.  Upon such resolution, Matson shall commence the activities described
in this paragraph as soon as reasonably practicable, subject to government
approvals.  Matson has received an estimate in the amount of up to nine million
five hundred thousand dollars ($9,500,000) for this removal, conversion and
disposition work, and Matson acknowledges that Matson will bear the cost of
removal, conversion and disposition and that the State will not bear said cost.

 

C.            Hawai‘i hereby fully and finally releases, acquits, and forever
discharges the Released Parties from any and all civil, criminal or
administrative claims Hawai‘i has or may have arising from or relating to the
Molasses Discharge, including but not limited to (1) allegations made or which
could have been made in a court of law or an administrative proceeding;
(2) claims for damages, penalties, injunctive relief, attorney’s fees, expenses
or costs; (3) claims made or which could have been made by the State; (4) claims
arising from or relating to injury to, loss of, or destruction of Natural
Resources, including without limitation any claims for recovery of Natural
Resource Damages; and (5) claims for penalties for violation of state, federal
or local laws or regulations  (collectively the “Released Claims”).

 

4

--------------------------------------------------------------------------------


 

D.            Hawai‘i hereby covenants and agrees to refrain from instituting,
directing, or maintaining any action against the Released Parties regarding the
Molasses Discharge.

 

E.            The Parties each agree that this Settlement Agreement, and any and
all negotiations, documents, and discussion associated with it, shall not be
deemed or construed to be an admission or evidence of any violation of any
statute or law, of any liability or of wrongdoing by the Released Parties.  This
Settlement Agreement shall not be admissible in evidence for any purpose in any
proceeding, except for purposes of enforcement of its terms.

 

F.             The undersigned Matson signatories represent and warrant that
they are authorized as a result of appropriate corporate action to execute this
Settlement Agreement, and that no further authority or execution by any other
person or entity is necessary to fully effectuate this Settlement Agreement. 
The undersigned State signatory represents and warrants that he is signing this
Settlement Agreement in his official capacity and that he is authorized to
execute this Settlement Agreement on behalf of the State and that no further
authority or execution by any other person or entity is necessary to fully
effectuate this Settlement Agreement.

 

G.            Except as otherwise provided herein, including in Section II.A
above, each party to this Agreement shall bear its own legal and other costs
incurred in connection with this matter.

 

H.            This Settlement Agreement may be executed in counterparts, each of
which shall constitute an original, and all of which shall constitute one and
the same Settlement Agreement.  Facsimiles of signatures and/or electronic
signatures in portable document format (.pdf) shall constitute acceptable,
binding signatures for purposes of this Settlement Agreement.

 

5

--------------------------------------------------------------------------------


 

FOR THE STATE OF HAWAI‘I

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas S. Chin

 

Dated:

7/28/2015

 

DOUGLAS S. CHIN

 

 

 

Attorney General

 

 

 

State of Hawai‘i

 

 

 

 

 

 

 

 

 

 

FOR MATSON TERMINALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter T. Heilmann

 

Dated:

7/29/2015

 

PETER T. HEILMANN

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

FOR MATSON NAVIGATION COMPANY, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter T. Heilmann

 

Dated:

7/29/2015

 

PETER T. HEILMANN

 

 

 

Senior Vice President & General Counsel

 

 

 

6

--------------------------------------------------------------------------------